Title: From James Madison to Louis-Thomas Villaret-Joyeuse, 25 March 1802
From: Madison, James
To: Villaret-Joyeuse, Louis-Thomas


Sir
Department of State, March 25th. 1802.
I have the honor to inform you that the President of the United States has recd. your letter of the 17th. Instant. He takes that just interest in its communications, which ought to flow from the friendly dispositions of the United States towards the French Republic, and from the importance which the future condition of St. Domingo may bear to other countries, as well as to that of which it makes a part. The United States will not fail to manifest on this occasion, the full respect which is due to the authority of the French Republic, and to the regulations adopted by it as necessary to give tranquility and happiness to a portion of its dominions so much distinguished by past calamities. Should any American Citizens therefore be allured into illicit commerce of any kind with that Island, they will contravene the purposes of their own government, at the same time that they will make themselves responsible to the jurisdiction of that against which the offence is committed. In giving to you these assurances, I am charged by the President to acknowledge his satisfaction in those which you have expressed of a solicitude to cause the lawful commerce of our Citizens to be respected; and to add, that the fleets and wants of the French republic, will find in the Ports of the United States, every proof of hospitality which is due to a nation with which the ties of former friendship have been so happily renewed. Accept the perfect respect and consideration, with which I have the honor to be &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); Tr (NHi: Livingston Papers); Tr (AAE: Political Correspondence, U.S., 54:265). First Tr sent as enclosure in JM to Livingston, 26 Mar. 1802. Second Tr in French; enclosed in Pichon to Talleyrand, 11 Germinal an X (1 Apr. 1802).



   
   Villaret to Jefferson, 27 Pluviôse an X (16 Feb. 1802) (DNA: RG 59, NFL, France, vol. 1).


